DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  In claim 11, “wherein communicating the adjustment comprising communicating the adjustment to an external programming unit” should be “wherein communicating the adjustment comprises communicating the adjustment to an external programming unit”. In claim 13, “body of the patient an to measure a biosignal” should be “body of the patient and to measure a biosignal”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caparso et al. (Pub. No.: US 2010/0211135 A1); hereinafter referred to as .
Regarding claims 1, 10, 13, and 19 Caparso discloses an electrical stimulation system, comprising: an implantable control module (e.g. see element 101, [0022], [0026], [0028], [0031], [0034]) configured for implantation in a body of a patient, wherein the implantable control module is configured to produce electrical stimulation signals according to a set or stimulation parameters, to an electrical stimulation lead coupled to the implantable control module for stimulation of patient tissue (e.g. see [0021], [0022]); a sensor configured to be disposed on or within the body of the patient and to measure a biosignal indicative of muscle tremor or rigidity (e.g. see [0012], [0015], [0023], [0030], [0052]. NOTE: The applicant’s specification says the sensor is an accelerometer); and a biosignal processor configured to communicate with the sensor to receive the biosignal, and to generate an adjustment to one or more of the stimulation parameters based on at least one of the determined disease/disorder status or the biosignal (e.g. see elements 101 and 105, [0026]-[0038]).
Caparso discloses the claimed invention but is silent as to determining a disease/disorder status from the muscle tremor or rigidity indicated by the biosignal. Meadows teaches that it is known to use such a modification as set forth in [0054] to more objectively diagnose the severity and status of the movement disorder. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Caparso, with such a modification as taught by Meadows, since such a modification would provide the predictable results of more objectively diagnosing the severity and status of the movement disorder.

 	Regarding claims 3, 11, 12, and 14, Caparso discloses an external programming unit configured to communicate with the processor of the implantable control module using the antenna and to provide or update the stimulation parameters for production of the electrical stimulation signals (e.g. see element 105, [0024]-[0026]). 
 	Regarding claim 4, Caparso discloses the external programming unit comprises the biosignal processor (e.g. see element 105).
	Regarding claim 5, Caparso discloses the biosignal processor is configured to deliver the adjustment to the implantable control module (e.g. see [0026]-[0038]).
	Regarding claims 6 and 15, Caparso discloses a lead coupleable to the implantable control module and comprising a plurality of electrodes for delivering the electrical stimulation signals to the patient tissue (e.g. see element 102, [0021]).
	Regarding claims 7 and 16, Caparso discloses the sensor is disposed on the lead (e.g. see [0023]).
	Regarding claims 8 and 17, Caparso discloses the sensor is disposed on the implantable control module (e.g. see [0023]).
	Regarding claim 9, Caparso discloses the adjustment is provided to the implantable control module automatically and without user intervention (e.g. see [0026]-[0038]).
s 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caparso and Meadows in view of Maschino et al. (Pub. No.: US 2007/0179557 A1); hereinafter referred to as “Maschino”.
	Regarding claims 18 and 20, Caparso discloses the claimed invention but is silent as to the processor is configured so that the adjustment is followed by the processor waiting for a predetermined latency period after which the processor is configured to communicate with the sensor to observe a result of the adjustment using the biosignal and determine whether to provide a further adjustment of the stimulation parameters to improve the stimulation. Maschino teaches that it is known to use such a modification as set forth in figure 10, [0112]-[0113] to provide optimization of the therapeutic stimulation parameters based on sensor feedback including latency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Caparso, with such a modification as taught by Maschino, since such a modification would provide the predictable results of optimization of the therapeutic stimulation parameters based on sensor feedback including latency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP C EDWARDS/Examiner, Art Unit 3792                            

/Amanda K Hulbert/Primary Examiner, Art Unit 3792